COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bumgardner and Lemons
Argued at Salem, Virginia


WELLMORE COAL CORPORATION
                                           MEMORANDUM OPINION * BY
v.   Record No. 1922-98-3                  RUDOLPH BUMGARDNER, III
                                               MARCH 16, 1999
DALLAS E. McCLANAHAN


          FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

           S. T. Mullins (Street, Street, Street, Scott &
           Bowman, on brief), for appellant.

           Frederick W. Harman for appellee.

     Wellmore Coal Corporation appeals an award of benefits by

the Workers' Compensation Commission that reversed a denial of

benefits by a deputy commissioner.    It contends the commission

erred in holding that the current condition was causally related

to the earlier industrial accident and in finding sufficient

evidence to support the award.    Concluding that the commission

did not err, we affirm.

     On appeal, we construe the evidence in the light most

favorable to the party prevailing below.     See R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).   The commission's findings of fact on the issue of

causation will be upheld if supported by credible evidence.     See

James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382

S.E.2d 487, 488 (1989).

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     The claimant suffered a compensable injury in March 1993.

By agreement, the commission awarded temporary total disability

payments for various periods between April 1993 and June 1996.

Throughout 1993, Dr. Jim Brasfield, a neurosurgeon, treated the

claimant and was the only medical expert during this entire case.

On June 14, 1994, the doctor performed a left L5-S1 partial

hemilaminectomy and diskectomy after which the claimant suffered

no pain for six to eight months.

     The claimant returned to Dr. Brasfield in June 1995

complaining of increasing pain in his back and legs.   From then

until June 1997 myelograms and CT scans were performed but no

herniation was detected.   The claimant continued to work but

complained that his pain was increasing.   A myelogram performed

on June 17, 1997 revealed herniation at the L5-S1 level.   The

radiologist stated "the herniation is new" after comparing it

with an earlier myelogram.

     In a July 7, 1997 note, Dr. Brasfield stated, "Patient

current complaints are related to 3-29-93 injury."   Other notes

refer to the new herniation as a "recurrent L5 disc herniation."

The doctor noted that the claimant gave no history of a specific

injury, denied any specific recurrence of work injury or motor

vehicle injury and attributed the pain to his original injury.

The claimant's testimony corroborated the doctor's recorded

history.   No evidence indicated that the claimant suffered any

subsequent identifiable injury, and the employer presented no

such evidence.



                               - 2 -
     In answer to a series of written interrogatories posed by

the employer, the doctor answered "yes" to a question asking

whether he agreed that it was just as probable the L5 disc

rupture was caused by cumulative or specific events at his new

employment as attributable to the 1993 work accident.   The

employer emphasizes this answer when arguing that the commission

erred because that evidence makes it just as probable that the

earlier accident did not cause the new condition.   We conclude

that the "just as probable" rule does not control because the

evidence was not just susceptible to that interpretation.

     The commission held that there was sufficient evidence in

the record to prove that the 1993 injury caused the current

condition suffered by the claimant.    It noted that the claimant's

symptoms were in the same locations as the symptoms from the

original injury, that his symptoms persisted to the present, and

that he remained under the same doctor's treatment since 1993.

Further, it noted the commission had awarded the claimant

temporary total disability awards through June 16, 1996, thereby

establishing the causal relationship at least through that date.
     The commission considered the employer's reliance on Dr.

Brasfield's affirmative response to the question of whether it

was just as probable that claimant's injury was caused by

something other than the 1993 accident.   However, it found the

doctor's admission unpersuasive when compared to the opinions

stated in his office notes.   "[W]e find Dr. Brasfield's opinions

as stated in his office notes more persuasive than his answers to



                               - 3 -
the employer's questionnaire."    The commission considered

significant his answer to the preceding question in that

questionnaire.   The doctor had written a full explanation and had

not simply answered "yes" or "no."

     We will not substitute our judgment for that of the trier of

fact, which had an opportunity to observe the witnesses and

evaluate their credibility.   See Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 382, 363 S.E.2d 433, 437 (1987), appeal

after remand, 9 Va. App. 120, 384 S.E.2d 333 (1989).      "Medical

evidence is not necessarily conclusive, but is subject to the

commission's consideration and weighing."       Hungerford Mechanical

Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215

(1991).   See 2B Arthur Larson, The Law of Workmen's Compensation

§ 79.51(a) (1995) (awards may be made when medical evidence is

inconsistent).

     The fact that contrary evidence may appear in the record "is

of no consequence if there is credible evidence to support the

commission's finding."   Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).      The claimant's

testimony that there was no other source of injury may be

considered to determine causation.       See Dollar General Store v.

Cridlin, 22 Va. App. 171, 176, 468 S.E.2d 152, 154 (1996).

     The employer presented no evidence of an intervening cause

including injury or accident while claimant worked elsewhere.

Nor did it present any medical evidence to challenge Dr.

Brasfield's opinion that the current condition was causally



                                 - 4 -
related to the industrial accident.      Mere possibility alone that

there was an intervening injury is insufficient to rebut

claimant's proof.     Cf. Eccon Company v. Lucas, 221 Va. 786, 791,

273 S.E.2d 797, 799 (1981) ("possibility is not enough" when

proving causation).    Dr. Brasfield's notes, reports, and

testimony are sufficient to establish a causal connection between

the claimant's current problem and the prior injury.

     Accordingly, we affirm the commission's finding that the

claimant proved causation between his current problem and his

earlier injury.

                                                             Affirmed.




                                 - 5 -